The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Request for Reconsideration
Repeated Rejections
The nonstatutory double patenting rejections of claims 9-14 over claim 11 of US Patent No. 10,817,019 are repeated for the same reasons previously of record in the Office action mailed on November 12, 2021.
The 35 U.S.C. 103(a) rejection of claims 1-8 over Brown in view of Schulz, is repeated below for the same reasons previously of record in the Office action mailed on November 12, 2021.

Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 112, 2nd paragraph rejection of claims 9-14 is withdrawn due to Applicant’s amendment filed on February 7, 2022.
The 35 U.S.C. 103(a) rejection of claims 9-20 over Brown in view of Schulz, is withdrawn due to Applicant’s amendment filed on February 7, 2022.

New Rejections
The new 35 U.S.C. 103(a) rejection of newly amended claim 18 over Brown in view of Schulz, where claim 18 still depends on original claim 1, and the new 35 U.S.C.103(a) rejection of newly amended claims 9-14 over Brown in view of Schulz, are combined with the repeated 35 U.S.C. 103(a) rejection of claims 1-8, as set forth below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown (US 2003/0197197) in view of Schulz (US 2002/0149572).

    PNG
    media_image1.png
    209
    553
    media_image1.png
    Greyscale

Regarding claims 1, 3, Brown teaches a display unit comprising: a display panel (display [0003] OLED structure 100 ([0064]) comprising a substrate (110 [0065]); a plurality of light emitting devices ([OLED region 116 [0066] contains a plurality of active pixels arranged in rows and columns [0068], two-dimensional OLED arrays ... typically includes an OLED region [0004]) on the substrate 110 (Fig. 3 shown above); a protective film (protective layer 126 [0066]) over the substrate 110 and directly contacting each of the plurality of organic light emitting devices 116 (Fig. 3), wherein the protective film 126 comprises at least one of silicon oxide or silicon nitride ([0066]) and hence is configured to seal each of the plurality of organic light emitting devices (that would otherwise harm the OLED region 116, barrier [0066] material with sufficiently close atomic spacing such that diffusion of … water and oxygen, are hindered, silicon oxides … silicon nitrides [0078]); a sealing panel comprising a sealing substrate (barrier layer 120 [0065] "face seal” [0069]); and a second adhesive film (130 [0066]) between the sealing panel 120 and the protective film 126 (Fig. 3).  Brown is silent regarding a plurality of filters in the sealing panel 120.
However, Brown teaches that the display panel can provide a color display ([0002]).  A common way of providing a color display is to include color filters on a light-emitting side of the plurality of organic light emitting devices wherein each of the plurality of color filters is aligned with a corresponding organic light emitting device of the plurality of organic light emitting devices, for the purpose of maximizing the light color conversion by the color filters.  
Since the sealing panel 120 is on the light-emitting side of the plurality of organic light emitting devices 116 (Fig. 3) when the display panel is a top-emitting display panel ([0006]), it would have been obvious to one of ordinary skill in the art at the time the invention was made, to have included the plurality of color filters as a lower surface of the sealing panel of the display unit of Brown, such that the second adhesive layer 130 directly contacts a sidewall of at least one color filter of the plurality of color filters (modified Fig. 3), in order to obtain the desired color display, and further, to have aligned each of the plurality of color filters with a corresponding organic light emitting device of the plurality of organic light emitting devices, in order to maximize the light color conversion by the color filters.  
In addition, although Fig. 3 of Brown is silent regarding an arrangement of a first adhesive film between the sealing panel 120 and a touch panel, Fig. 9 of Brown teaches that a first adhesive film (130, top of Fig. 9) can be used to further secure a second substrate (top layer 150 [0084]) to the top surface of the sealing panel 120 of Fig. 3, wherein the first adhesive film 130 of top of Fig. 9, separates the sealing panel 120 of modified Fig. 3, from the second substrate 150 (Fig. 3 as modified by top of Fig. 9), and directly contacts both the second substrate 150 and the sealing panel 120 (Fig. 3 as modified by top of Fig. 9).  Brown fails to teach that the second substrate 150 is a substrate of a touch panel configured to detect contact, the touch panel comprising a plastic film.
However, Schulz teaches that a first adhesive layer (third layer of adhesive material [0015]) is used to secure a touch panel configured to detect contact (touch sensor [0005] sensing ... contacted by a finger or stylus [0003]) to a display panel (enables the touch sensor to be attached to a display face [0015]), for the purpose of providing the desired touch display function.  Schulz teaches that the touch panel comprises a plastic film (transparent sheet of polyethylene terephthalate [0019]), for the purpose of providing the desired combination of flexibility, transparency, and thin-ness ([0012]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to have provided a substrate of a touch panel configured to detect contact, as the second substrate of the display unit of modified Brown, in order to obtain the desired touch display function, and further, to have included a plastic film in the touch panel, in order to obtain the desired combination of flexibility, transparency and thin-ness, as taught by Schulz.
Accordingly, the sealing panel 120 is between the touch panel 150 and the protective film 126 of the display unit of modified Brown, as further modified by Schulz, such that the first adhesive layer is between the sealing panel 120 and the touch panel 150, wherein the first adhesive layer separates the sealing panel 120 from the touch panel 150, and directly contacts both the sealing panel 120 and the touch panel 150 (modified Fig. 3 of Brown, modified by top of Fig. 9 of Brown, and Schultz).
Regarding claim 2, Brown teaches that the second adhesive film 130 directly contacts both the sealing panel 120 and the protective film 126 (Fig. 3).
Regarding claim 4, Brown teaches that the protective film 126 comprises at least one of silicon oxide or silicon nitride ([0066]).
Regarding claim 5, Brown teaches that the protective film 126 directly contacts the substrate 110 (Fig. 3).
Regarding claim 6, Brown teaches that each of the plurality of light-emitting devices is an organic light-emitting device ([0003]) which ordinarily comprises an organic electro luminescence material.
Regarding claim 7, Schulz teaches that the touch panel is a flexible touch panel (flexible touch sensor [0012]), for the purpose of providing the desired flexibility.
Regarding claim 8, Brown teaches that each of the plurality of light-emitting devices 116 is embedded in the protective film 126 (Fig. 3).
Regarding claim 9, Brown teaches a display unit comprising: a display panel (display [0003] OLED structure 100 ([0064]) comprising: a substrate (110 [0065]); a plurality of organic light emitting devices ([OLED region 116 [0066] contains a plurality of active pixels arranged in rows and columns [0068], two-dimensional OLED arrays ... typically includes an OLED region [0004]) on the substrate 110 (Fig. 3 shown above); a protective film (protective layer 126 [0066]) over the substrate 110 and each of the plurality of organic light emitting devices 116 (Fig. 3), wherein the protective film 126 comprises at least one of silicon oxide or silicon nitride ([0066]) and hence is configured to seal each of the plurality of organic light emitting devices from moisture and oxygen (that would otherwise harm the OLED region 116, barrier [0066] material with sufficiently close atomic spacing such that diffusion of … water and oxygen, are hindered, silicon oxides … silicon nitrides [0078]).
Although Fig. 3 of Brown is silent regarding an arrangement of a touch sensing panel over the protective film 126, Fig. 9 of Brown teaches that instead of a barrier layer (120 [0069]), a second substrate (top layer 150 [0084], top of Fig. 9) can be placed over the protective film 126  of Fig. 3, such that the adhesive layer (130 [0069] top of Fig. 9) is between the second substrate 150 and the protective film 126 (Fig. 3 modified by top of Fig. 9), separates the second substrate 150 from the protective film 126 (Fig. 3 modified by top of Fig. 9), and directly contacts the protective film 126 and the second substrate 150 (Fig. 3 modified by top of Fig. 9). Brown fails to teach that the second substrate 150 is a substrate of a touch sensing panel that is configured to detect contact thereon.
However, Schulz teaches that an adhesive layer (third layer of adhesive material [0015]) is used to secure a touch sensing panel that is configured to detect contact thereon (flexible touch sensor [0012] sensing ... contacted by a finger or stylus [0003]), to a display panel (enables the touch sensor to be attached to a display face [0015]), for the purpose of providing the desired touch display function.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to have provided a substrate of a touch sensing panel that is configured to detect contact thereon, as the second substrate of the display unit of Brown, in order to obtain the desired touch display function, as taught by Schulz.
Accordingly, the adhesive layer 130 between the touch sensing panel 150 and the display panel of the display unit of Brown, as modifed by Schultz, separates the touch sensing panel 150 from the protective film 126, and directly contacts the protective film 126 and the touch sensing panel 150 (Fig. 3 of Brown, modified by top of Fig. 9 of Brown, and Schultz).
Regarding claim 10, Schulz teaches that the touch sensing panel can comprise a plastic film (transparent sheet of polyethylene terephthalate [0019]), for the purpose of providing the desired combination of flexibility, transparency, and thin-ness ([0012]).
Regarding claim 11, Schulz teaches that the touch sensing panel is a flexible touch sensing panel (flexible touch sensor [0012]), for the purpose of providing the desired flexibility.
Regarding claim 12, Brown teaches that the protective film 126 directly contacts sidewalls of each of the plurality of organic light emitting devices 116 (Fig. 3).
Regarding claim 13, Brown teaches that the protective film 126 directly contacts the substrate 110 (Fig. 3).
Regarding claim 14, Brown teaches that a width of the adhesive layer 130 is equal to a width of the protective film 126, as measured in a direction parallel to a top surface of the substrate 110 (Fig. 3), which is equal to a width of the second substrate 150 (Fig. 9), such that the width of the adhesive layer 130 is equal to a width of the touch sensing panel 150 of the display unit of Brown, as modified by Schulz.
Regarding claim 18, Brown teaches that a thickness of the protective film 126 over a light-emitting device of the plurality of light-emitting devices is less than a thickness of the protective film 126 in a region directly contacting the substrate 110 (region of 126 abutting edges of 116, Fig. 3).

Allowable Subject Matter
Claims 15-17, 19-20 are allowed.  The prior art cited above fail to fairly teach or suggest, even in combination, the display unit comprising the specific combination of laminate structure, function and composition, as presently amended.

Response to Arguments
Applicant's arguments regarding claims 1-14, 18 have been fully considered but they are not persuasive. 
Applicant requests that the Office provide evidence to support the assertion of the Office that “A common way of providing a color display is to include color filters on a light-emitting side of the plurality of organic light emitting devices wherein each of the plurality of color filters is aligned with a corresponding organic light emitting device of the plurality of organic light emitting devices, for the purpose of maximizing the light color conversion by the color filters.” 
Applicant is respectfully apprised that Yamazaki (US 6,445,005, US 2002/0190257) teaches a common way of providing a color display (col 2, lines 42-50, [0016]), where a plurality of pixels (102) are each provided with a light emitting device (of EL element (abstract), and a color filter (113) that is disposed at the position corresponding to the pixel 102 (abstract), such that each of the plurality of color filters is aligned with a corresponding light emitting device of the plurality of light emitting devices, on a light-emitting side of the plurality of the light emitting devices of the pixels 102 (“direction of light irradiation”, arrow, Fig. 1).
Satake (US 2002/0158568) also teaches a common way of providing a color display ([0009]), where a plurality of pixels are each provided with a light emitting device (pixels having red light emitting layers, pixels having green light emitting layers [0143]) and a color filter (each pixel has one of the spectroscopic filters [0106]) that is placed above the organic light emitting element ([0106]), such that each of the plurality of color filters (126 [0108]) is aligned with a corresponding organic light emitting device (106 [0108], Fig. 2) of the plurality of organic light emitting devices, on a light emitting side (emits light in the direction indicated by the arrow [0141], Fig. 2) of the plurality of organic light emitting devices, each color filter 126 being placed under the sealing substrate (light-transmissive substrate 129 of sealing substrate 130 [0105], Fig. 2).
Applicant argues that even assuming that the Office is correct that color filters should be placed on the light emitting side of the OLEDs, there is no indication for including the color filters in the sealing panel, and requests that the Office provide evidence to support the assertion of Official Notice.
Applicant is respectfully apprised that Satake (US 2002/0158568) teaches a common way of providing a color display ([0009]), where a plurality of pixels are each provided with a light emitting device (pixels having red light emitting layers, pixels having green light emitting layers [0143]) and a color filter (each pixel has one of the spectroscopic filters [0106]) that is placed above the organic light emitting element ([0106]), such that each of the plurality of color filters (126 [0108]) is aligned with a corresponding organic light emitting device (106 [0108], Fig. 2) of the plurality of organic light emitting devices, on a light emitting side (emits light in the direction indicated by the arrow [0141], Fig. 2) of the plurality of organic light emitting devices, each color filter 126 being placed under the sealing substrate (light-transmissive substrate 129 of sealing substrate 130 [0105], Fig. 2).
 Since Brown teaches that the sealing panel 120 is on the light-emitting side of the plurality of organic light emitting devices 116 (Fig. 3) when the display panel is a top-emitting display panel ([0006]), it would have been obvious to one of ordinary skill in the art at the time the invention was made, to have included the plurality of color filters as a lower surface of the sealing panel of the display unit of Brown, such that the second adhesive layer 130 directly contacts a sidewall of at least one color filter of the plurality of color filters (modified Fig. 3), in order to obtain the desired color display, and further, to have aligned each of the plurality of color filters with a corresponding organic light emitting device of the plurality of organic light emitting devices, in order to maximize the light color conversion by the color filters.  
Applicant argues that in rejecting the first adhesive film in claim 1, the Office relies on Fig. 9 of Brown, but that the Fig. 9 of Brown states that the barrier layer 120 of fig. 9 does not contain a substrate sub-layer 125, such that Brown clearly states that components of element 120, the asserted sealing panel, are in direct contact with element 116, the asserted OLED, which would prevent the protective film 126 from directly contacting the OLED 116, as recited in claim 1.

    PNG
    media_image1.png
    209
    553
    media_image1.png
    Greyscale

Applicant is respectfully apprised that Fig. 3 of Brown (shown above) teaches the protective film (protective layer 126 [0066]) over the substrate 110 and directly contacting each of the plurality of organic light emitting devices 116 (Fig. 3), wherein the protective film 126 comprises at least one of silicon oxide or silicon nitride ([0066]) and hence is configured to seal each of the plurality of organic light emitting devices (that would otherwise harm the OLED region 116, barrier [0066] material with sufficiently close atomic spacing such that diffusion of … water and oxygen, are hindered, silicon oxides … silicon nitrides [0078]); a sealing panel comprising a sealing substrate (barrier layer 120 [0065] "face seal” [0069]); and a second adhesive film (130 [0066]) between the sealing panel 120 and the protective film 126 (Fig. 3).  
Although Fig. 3 of Brown is silent regarding an arrangement of a first adhesive film between the sealing panel 120 and a touch panel, Fig. 9 of Brown teaches that a first adhesive film (130, top of Fig. 9) can be used to further secure a second substrate (top layer 150 [0084]) to the sealing panel 120 of modified Fig. 3, wherein the first adhesive film 130 of top of Fig. 9, separates the sealing panel 120 from the second substrate 150 (Fig. 3 as modified by top of Fig. 9), and directly contacts both the second substrate 150 and the sealing panel 120 (Fig. 3 as modified by top of Fig. 9).  Brown fails to teach that the second substrate 150 is a substrate of a touch panel configured to detect contact, the touch panel comprising a plastic film.
However, Schulz teaches that a first adhesive layer (third layer of adhesive material [0015]) is used to secure a touch panel configured to detect contact (touch sensor [0005] sensing ... contacted by a finger or stylus [0003]) to a display panel (enables the touch sensor to be attached to a display face [0015]), for the purpose of providing the desired touch display function.  Schulz teaches that the touch panel comprises a plastic film (transparent sheet of polyethylene terephthalate [0019]), for the purpose of providing the desired combination of flexibility, transparency, and thin-ness ([0012]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to have provided a substrate of a touch panel configured to detect contact, as the second substrate of the display unit of modified Brown, in order to obtain the desired touch display function, and further, to have included a plastic film in the touch panel, in order to obtain the desired combination of flexibility, transparency and thin-ness, as taught by Schulz.
Accordingly, the sealing panel 120 is between the touch panel 150 and the protective film 126 of the display unit of Brown, as modified by Schulz, such that the first adhesive layer is between the sealing panel 120 and the touch panel 150, wherein the first adhesive layer separates the sealing panel 120 from the touch panel 150, and directly contacts both the sealing panel 120 and the touch panel 150 (modified Fig. 3 of Brown, modified by top of Fig. 9 of Brown, and Schultz).
Applicant argues that in the prior art rejection of claim 9, the interpretation of Fig. 9 of Brown is not consistent with the explicit description in Brown which explicitly states that the element 120 directly contacts element 116, not that element 120 is replaced by element 150.
Applicant is respectfully apprised that Fig. 3 of Brown teaches the protective film (protective layer 126 [0066]) over the substrate 110 and each of the plurality of organic light emitting devices 116 (Fig. 3), wherein the protective film 126 comprises at least one of silicon oxide or silicon nitride ([0066]) and hence is configured to seal each of the plurality of organic light emitting devices from moisture and oxygen (that would otherwise harm the OLED region 116, barrier [0066] material with sufficiently close atomic spacing such that diffusion of … water and oxygen, are hindered, silicon oxides … silicon nitrides [0078]).  
Although Fig. 3 of Brown is silent regarding an arrangement of a touch sensing panel over the protective film 126, Fig. 9 of Brown teaches that instead of a barrier layer (120 [0069]), a second substrate (top layer 150 [0084], top of Fig. 9) can be placed over the protective film 126 of Fig. 3 (Fig. 3 modified by top of Fig. 9), such that the adhesive layer (130 [0069] top of Fig. 9) is between the second substrate 150 and the protective film 126 (Fig. 3 modified by top of Fig. 9), separates the second substrate 150 from the protective film 126 (Fig. 3 modified by top of Fig. 9), and directly contacts the protective film 126 and the second substrate 150 (Fig. 3 modified by top of Fig. 9). Brown fails to teach that the second substrate 150 is a substrate of a touch sensing panel that is configured to detect contact thereon.
However, Schulz teaches that an adhesive layer (third layer of adhesive material [0015]) is used to secure a touch sensing panel that is configured to detect contact thereon (flexible touch sensor [0012] sensing ... contacted by a finger or stylus [0003]), to a display panel (enables the touch sensor to be attached to a display face [0015]), for the purpose of providing the desired touch display function.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to have provided a substrate of a touch sensing panel that is configured to detect contact thereon, as the second substrate of the display unit of Brown, in order to obtain the desired touch display function, as taught by Schulz.
Accordingly, the adhesive layer 130 between the touch sensing panel 150 and the display panel of the display unit of Brown, as modifed by Schultz, separates the touch sensing panel 150 from the protective film 126, and directly contacts the protective film 126 and the touch sensing panel 150 (Fig. 3 of Brown, modified by top of Fig. 9 of Brown, and Schultz).
Applicant’s arguments regarding the secondary reference of Schulz are directed to the modification of Fig. 3 of Brown by the top of Fig. 9 of Brown, and are addressed above.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782